DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108189081 to Zhang.
In re claim 1, Zhang teaches Blade-heatable electric scissors, characterized in that the electric scissors comprise a scissors main body (Fig. 1); 
a first blade (2) is arranged at a front end of the scissors main body, and a heating sheet (3) and a temperature sensor (Pg. 2, lines 11-12) are arranged at the first blade (2); 
the heating sheet (3) and the temperature sensor (Pg. 2, lines 11-12) are connected to a heating sheet drive circuit (Pg. 2, lines 11-15) and a blade temperature detection circuit (Pg. 2, lines 16-26) through a conduction cable (Pg. 2, lines 11-12) respectively; 
a drive end PWM1H of the heating sheet drive circuit is connected to one pin of a single chip microcomputer U1 (Pg. 2, lines 16-26); and a
an output end TEM of the blade temperature detection circuit is connected to another pin of the single chip microcomputer U1 (Pg. 2, lines 16-26).
In re claim 3, characterized in that two leads in the conduction cable (Pg. 2, lines 11-12) are connected to two electrodes of the heating sheet (3); one, connected to an upper end of the heating sheet (3), of the leads is finally connected to a voltage of the common collector (4, vcc is merely a power input of the device. In this instance the input power comes from the plug/outlet arrangement) of a power circuit; and the other one, connected to a lower end of the heating sheet, of the leads is finally connected to a drain of a field effect transistor in the heating sheet drive circuit (it has been interpreted, that the circuit will have a drain (or ground))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of WO9200688 to Caron and in further view of US Patent Application Publication No. 20200212837 to Ichikawa et al.
In re claim 2, Zhang teaches in that leads in the conduction cable are connected to electrodes of the temperature sensor (Pg. 2, lines 12-11); however, in the event one may argue Zhang does not teach two leads in the conduction cable are connect to two electrodes, Carson teaches two leads in the conduction cable are connect to the temperature sensing system.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide Zhang with two conduction cables to connect to the plurality of electrodes of the temperature sensing system as taught by Caron supply the scissors with the proper temperature which prevents overheating (Pg. 3, lines 8-33, Caron).

Regarding claim 2, Zhang teaches a conduction cable connected to an upper end of the temperature sensor (3), but does not teach the details of the circuitry. Zhang does not teach one, of the leads is finally connected to a resistor R6, and a junction serves as the output end TEM of the blade temperature detection circuit; and the other one, connected to a lower end of the temperature sensor of the leads is finally connected to a ground wire of the blade temperature detection circuit.
Ichikawa teaches temperature detection and sensing circuit (61). The circuit has a lead connected to a resistor (R6) and a lead connected to a ground wire (as shown in circuit 61 under heating detection element 66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the temperature detection circuitry of Zhang with a lead connected to a resistor and another lead connected to ground to reduce current, electrical shock, and to protect the device from overheating.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of CN 104641955 to Chen and in further view of WO201312267 to Nakano et al.
In re claim 4, Zhang teaches blade heatable scissors, but does not teach an indicator light is arranged at the front end of the scissors main body.
Chen teaches scissors having an indicator light (2) arranged at a front end (of the handle) of the scissors main body.
It would have been obvious to one before the effective filing date of the invention to provide the scissors of Zhang with an indicator light as taught by Chen to trim (the desired product) at night or in low lit areas, which reduces user injury (Para 0002, Chen).

Regarding claim 4, modified Zhang teaches an indicator light is connected to a circuit, but the details of the circuit are not disclosed. Modified Zhang does not teach the circuit is connected to one output pin of the single chip microcomputer U1 through a resistor R9.
Nakano teaches a circuit for lighting an indicator light (381, LED) which is connected to one output pin of a single chip microcomputer (211) through a resister (382).
It would have been obvious to one before the effective filing date of the invention to provide modified Zhang with a circuit for illuminating the indicator light as taught by Nakano to provide power and control to turn the light on and off to illuminate dark areas, which reduces user injury.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of WO9200688 to Caron.
In re claim 5, Zhang teaches a single chip microcomputer, but does not teach one pin input is connected to a potentiometer VER1 in a blade heating temperature adjustment circuit.
Caron teaches heatable electric scissors having a potentiometer (55) for providing appropriate power supply to attain the desired temperature of the heated blades which is controlled via a temperature sensing system (Pg. 3, lines 8-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Zhang with a potentiometer as taught by Caron for providing the appropriate power supply to attain the desired temperature of the heated blades (Pag. 3, lines 8-22, Caron).


Allowable Subject Matter
Claims 6-10 are allowed.
Zhang (CN108189081) teaches blade-heatable electric scissors having a first blade, a heat sheet, a heat sheet circuit, a temperature sensor, a temperature detection circuit, connected via a microcomputer. One having ordinary skill in the art would recognize microcomputers can be programmed to perform various functions; however, Zhang does not teach or suggest the specific modules which are programmed on the microcontroller to perform the operating function of the electric scissors. Zhang does not teach the electric scissors have a drive rod which is controlled via a cutting time setting program. Zhang does not teach preheating a first blade to a desired temperature and adjusting the temperature due to geographic latitude, environment, and sheared material difference. Zhang further does not teach numerous other claimed features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN107409780, CN109429761, KR20140036501, KR20160045274 teaches scissors with a heating plate. DE19849976 teaches scissors having a circuit operating with PWM. US 58892578 teaches scissors having a potentiometer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724